DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
Claims 1-20 are currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon Claim 4 recites “The liquid-crystalline medium according to Claim 1, which comprises one or more compounds of formula EY selected from the group consisting of compounds of the following formulae:

    PNG
    media_image1.png
    417
    329
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    519
    274
    media_image2.png
    Greyscale
.  Claim 5 recites “The liquid-crystalline medium according to claim 4, which comprises the compound EY -15. Claim 20 recites “The liquid-crystalline medium according to Claim 1, which comprises a compound of formula Y-2O-O1V: 
    PNG
    media_image3.png
    91
    340
    media_image3.png
    Greyscale
 wherein n is 2 and m is 1. It is noted that 
    PNG
    media_image4.png
    89
    316
    media_image4.png
    Greyscale
in which R1 denotes an alkenyloxy and R1’ denotes an alkoxy radical having 1 to 6 C atoms and or an alkenyloxy radical having 2 to 77 C atoms.  None the compounds represented by formula EY-15 to EY-27 and Y-2O-O1V have R1 denoting an alkenyloxy group. Furthermore, none of the compounds in any of the examples recites a compound represented by EY as recited by instant claims 1, 3, 4 and 5. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 15/492,431 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘431 have claims drawn to a liquid-crystalline medium comprising one or more compounds of formula EY, and one or more 
Examiner notes claims 1-20 contain optional limitations (e.g. and/or), which are not given patentable weight.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer et al. (US 2015/0203758 A1).
Regarding claim 1, 3, 4, 6, 7, 18 and 19, Klasen-Memmer et al. teach a liquid-crystalline medium ( media; see abstract, claims and examples) comprising one or more compounds of formula EY
    PNG
    media_image5.png
    121
    369
    media_image5.png
    Greyscale
 with particular preferences is given to the compounds of the formulae EY-15 to EY-26: 
    PNG
    media_image6.png
    771
    384
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    256
    354
    media_image7.png
    Greyscale
[0135] meeting the limitation as instantly claimed of one or more compounds of formula EY selected from the group consisting of the compounds of the formulae EY-16 to EY-27. The media (medium) comprises one or more compounds selected from the group consisting of the compounds of formulae IA and IB, wherein the concentration of the one or more compounds of formulae IA and IB are 3% to 20% (see formula I: 
    PNG
    media_image8.png
    116
    357
    media_image8.png
    Greyscale
 and preferred formulae I-30 to I-58: 
    PNG
    media_image9.png
    153
    425
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    854
    781
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    535
    346
    media_image11.png
    Greyscale
paragraphs [0033-0034 and 0041] wherein L1 and L2 represented F in an amount of 10-45% by weight [0049]). The medium ( media)  further comprises a compounds represented by formulae IIA, IIB, and IIC: 
    PNG
    media_image12.png
    266
    334
    media_image12.png
    Greyscale
( see paragraphs [0051-0064])  meeting the limitation of formulae IIA, IIB and IIC that are not compounds of formulae IA or IB as instantly claimed. The medium (media) further comprises a compounds represented by formula BF a: 
    PNG
    media_image13.png
    90
    380
    media_image13.png
    Greyscale
 ( see paragraphs [0113-116])  meeting the limitation of formulae BF-1 and BF-2 as instantly claimed. 
Although Klasen-Memmer et al. do not explicitly disclose any examples with EY as recited by the instant claims, Klasen-Memmer et al. teach each and every component of the liquid –crystalline medium as recited by independent claim 1. Therefore, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was made to make and/or use the liquid crystal liquid medium of Klasen-Memmer et al., with the preferred compounds as generally taught therein, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein. 
Further regards to claim 2, Klasen-Memmer et al.do not explicitly disclose a lower ratio γ1/K3 than an otherwise identical medium that is missing a compound of formula EY as instantly claimed. However, Klasen-Memmer et al. teach the same liquid-crystalline medium as 
It is the position of the examiner that those characteristics are inherent, given that the liquid crystalline medium disclosed by Klasen-Memmer et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claims 5 and 20, Klasen-Memmer et al. do not explicitly disclose in any examples the compound EY-15 and Y-20-O1V as instantly claimed. However, Klasen-Memmer teach Klasen-Memmer et al. teach a liquid-crystalline medium ( media; see abstract, claims and examples) comprising one or more compounds of formula EY
    PNG
    media_image5.png
    121
    369
    media_image5.png
    Greyscale
  wherein L1 and L2 can be independently of one another denotes F [0029] and R1 and R1* can be independently of one another, denote an alkyl or alkoxy radical having 1 to 15 C atoms, where, in addition, one or more CH2 group may each be replaced by –CH=CH- with particular preferences is given to the 
    PNG
    media_image6.png
    771
    384
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    256
    354
    media_image7.png
    Greyscale
[0135]. It is noted that general formula EY encompasses the instant claimed formula EY and Y-20-O1V. Furthermore, EY-15 of Klasen-Memmer et al. [0135]: 
    PNG
    media_image14.png
    54
    331
    media_image14.png
    Greyscale
has an additional methyl group than EY-15: 
    PNG
    media_image15.png
    75
    351
    media_image15.png
    Greyscale
 and Y-20-O1V: 
    PNG
    media_image16.png
    86
    269
    media_image16.png
    Greyscale
 wherein n is 2 and m is 1 as instantly claimed. One of ordinary skill in the art would recognize the compounds as homologs. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In reMay, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). 
Regarding claim 8, Klasen-Memmer et al. teach medium further comprises one or more compounds selected from the group consisting of the compounds B-1 to B-4 [0091].
Regarding claim 9, Klasen-Memmer et al. teach medium further comprises one or more compounds selected from the group consisting of the compounds O-1 to O-17 [0098].
Regarding claim 10, Klasen-Memmer et al. teach the total concentration of the one or more compounds of EY is 2-15% by weight [0136].
Regarding claim 11, Klasen-Memmer et al. teach the total concentration of the one or more compounds of EY and IA and/or IB is 5-35%  by weight [0136 and 0049 &  examples ].
Regarding claim 12, Klasen-Memmer et al. teach medium further comprises at least one polymerizable compounds , which is a reactive medium  [0192 & examples].
Regarding claim 13, Klasen-Memmer et al. teach medium further comprises one or more additives selected from the group consisting of free-radical scavengers, antioxidants and UV stabilizers  [0311 & examples].
Regarding claim 14, Klasen-Memmer et al. teach a process for the preparation of the liquid crystalline medium comprising mixing a compound of formula IA or IB with at least one compound of formula EY and with at least one further liquid-crystalline compound ( examples and claims). 
Regarding claims 15-17, Klasen-Memmer et al. teach an electro-optical display, comprising the liquid-crystalline medium having active-matrix addressing, which contains as 
Examiner notes claims 1-20 contain optional limitations (e.g. and/or), which are not given patentable weight.

 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmann et al. (US 2017/03006232 A1).
Regarding claims 1-20, Hirschmann et al. teach a liquid-crystalline medium (abstract, claims and examples), comprising one or more compounds of formula EY [0023-0024]: 
    PNG
    media_image17.png
    73
    311
    media_image17.png
    Greyscale
and one or more compounds selected from the group consisting of the compounds of formulae IA and IB ( Formulae IIA and IIB;  [0042-0044, 0055 & 0058]) at least 20% by weight encompassing the instant claimed range 3% to 20% by weight and/or more compounds selected from the group consisting of the compounds of 
    PNG
    media_image18.png
    596
    344
    media_image18.png
    Greyscale
 ;[0128-0138]. The compounds of EY-15-EY-26 [0039] encompasses the instant claims limitation of one or more compounds of formula EY selected from the group consisting of the compounds of the following formulae: EY-15 to EY-27 [0039]. Hirschmann et al. teach compound represented by EY 
    PNG
    media_image19.png
    75
    308
    media_image19.png
    Greyscale
 [0023], wherein L1 and L2 denotes F [0025] and R1 denotes alkyl radical having up to 2 C atoms monosubstituted by 
Although Hirschmann et al. do not explicitly disclose any examples with EY as recited by the instant claims, Hirschmann et al. teach each and every component of the liquid –crystalline medium as recited by independent claim 1. Therefore, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was made to make and/or use the liquid crystal liquid medium of Hirschmann et al., with the preferred compounds as generally 
Further regards to claim 2, Hirschmann et al. do not explicitly disclose a lower ratio γ1/K3 than an otherwise identical medium that is missing a compound of formula EY as instantly claimed. However, Hirschmann et al. teach the same liquid-crystalline medium as taught by the instant claims. See citations above. Furthermore, Hirschmann et al. specifically teach the same liquid-crystalline medium as recited by the instant claims 1-20.  See citations above. Specifically, Hirschmann et al. teach compound represented by EY 
    PNG
    media_image19.png
    75
    308
    media_image19.png
    Greyscale
 [0023], wherein L1 and L2 denotes F [0025] and R1 denotes alkyl radical having up to 2 C atoms monosubstituted by oxygen ( halogen ;[0024) and R1’ denotes alkenyl having up to 3 C atoms monosubstituted by oxygen (alkenyloxy group; [0024) meeting the limitation of EY-15 and Y-20-OIV as instantly claimed. Hirschmann et al. recognize surprisingly, it is possible to reduce the ratio of rotational viscosity .gamma.1 and the elastic constant K33 (.gamma.1/K33) and thus to improve the response times, and at the same time to achieve high reliability and low-temperature stability (LTS) [0021]. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
It is the position of the examiner that those characteristics are inherent, given that the liquid crystalline medium disclosed by Hirschmann et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the In re Robertson, 49 USPQ2d 1949 (1999).  
Furthermore, EY-15 of Hirschmann et al.  [0139]: 
    PNG
    media_image14.png
    54
    331
    media_image14.png
    Greyscale
has an additional methyl group than EY-15: 
    PNG
    media_image15.png
    75
    351
    media_image15.png
    Greyscale
 and Y-20-O1V: 
    PNG
    media_image16.png
    86
    269
    media_image16.png
    Greyscale
 wherein n is 2 and m is 1 as instantly claimed. One of ordinary skill in the art would recognize the compounds as homologs. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In reMay, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Therefore, one of ordinary skill in the art would understand EY-15 of Hirschmann et al. and EY-15 of the instant claims are true homologs are presumed to be expected to have similar properties.
Examiner notes claims 1-20 contain optional limitations (e.g. and/or), which are not given patentable weight.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-10, 13 and 15-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Klasen-Memmer et al. (US 2012/0305843 A1).
Regarding claims 1-4, 6, 8-10, 13 and 15-17,  Klasen-Memmer et al. teach a liquid crystalline medium  ( see abstract, claims and examples) comprising Y-30-OIV in 6.50% in Example M18: 
    PNG
    media_image20.png
    186
    360
    media_image20.png
    Greyscale
 and [0288], which meets the limitation of formulae EY and EY-16, wherein R1 denotes an alkenyloxy radical having 2 to 7 C atoms, and R1’ denotes an alkoxy radical having 1 to 6 atoms in 2-15% by weight as instantly claimed.  The medium comprises CY-3-O2 & CCY-3-O2, which is IIA, IIA-2 as instantly claimed. The medium comprises CPY-2-O2 & CPY-3-O2, which is IIB & IIB-2 as instantly claimed. The medium comprises CCH-34 and CCH-23, which is B-1 as instantly claimed. The medium comprises CCP-3-3 and CCP-3-1, which is O-9 as instantly claimed. The dielectrics (displays) may also comprises further additives such as UV absorbers, free-radical 
Further regards to claim 2, Klasen-Memmer et al.do not explicitly disclose a lower ratio γ1/K3 than an otherwise identical medium that is missing a compound of formula EY as instantly claimed. However, Klasen-Memmer et al. teach the same liquid-crystalline medium as taught by the instant claims. See citations above. It is the position of the examiner that those characteristics are inherent, given that the liquid crystalline medium disclosed by Hirschmann et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Huang et al. (KR 10-2015-016140) teach a liquid-crystalline medium comprising a compound EY (see abstract and page 32).

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.  Applicants’ principle arguments are the following:
A) Applicants’ argue that the compounds EY-15 to EY-27 have been drawn with the alkoxy group on the left hand side of the molecule and formula EY of claim 1 has been drawn the other wat round, but this is irrelevant on a planar symmetrical benzene rings the actual 
A) Examiner respectfully disagrees that it is irrelevant. Applicant have specifically defined R1 and R1’ in amendments to the claims on 07/29/2021. If it was irrelevant, applicants would have not amended the claims. The claims would recite that either of R1 and R1’ could be defined the compounds as shown as EY-15 to EY-27 as well as Y-nO-OmV.
Furthermore, applicants ‘arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The arguments does not address the 112(d) issues. Therefore, the rejection is maintained. 
B)  Applicants’ argue the as result of the amendments Example M-8 of US 2017/03063232 is excluded from the scope of the claims. There is no indication that the use of a compound of the formula EY-15 to EY-27 in combination of formula IA or IB with a CH2O bridge in the specified concentration and in addition to one or more compounds selected from the compounds of formulae IIA, IIB and IIC enables a medium with a significantly improved, favorably low ratio. Applicants submit that the data demonstrates the non-obviousness of the claims herein. Accordingly, favorable reconsideration and the withdrawal of the rejection are respectfully requested.
B) Examiner respectfully disagrees.  Example M-8 is still relevant. Applicants are reminded that “and/or” is an example of optionally limitations. The instant claims fail to recite the use of a compound of the formula EY-15 to EY-27 in combination of formula IA or IB with a CH2O bridge in the specified concentration and in addition to one or more compounds selected from the compounds of formulae IIA, IIB and IIC enables a medium with a significantly improved, favorably low ratio as argued by the applicants. 
Hirschmann et al. specifically teach the same liquid-crystalline medium as recited by the instant claims 1-20.  See citations above. Specifically, Hirschmann et al. teach compound represented by EY 
    PNG
    media_image19.png
    75
    308
    media_image19.png
    Greyscale
 [0023], wherein L1 and L2 denotes F [0025] and R1 denotes alkyl radical having up to 2 C atoms monosubstituted by oxygen ( halogen ;[0024) and R1’ denotes alkenyl having up to 3 C atoms monosubstituted by oxygen ( alkenyloxy group; [0024) meeting the limitation of EY-15 and Y-20-OIV as instantly claimed. Hirschmann et al. recognize surprisingly, it is possible to reduce the ratio of rotational viscosity .gamma.1 and the elastic constant K33 (.gamma.1/K33) and thus to improve the response times, and at the same time to achieve high reliability and low-temperature stability (LTS) [0021]. 
For example M-1&M-7, and M-4 & M-8 have ratio of rotational viscosity .gamma.1 and the elastic constant K3 (.gamma.1/K3) that are closely related. The ratio of rotational viscosity .gamma.1 and the elastic constant K33 (.gamma.1/K3) of M-4 is 8.7 and M-8 is 8.6. Although applicants argues that EY compounds are different, it appears that effect is insignificant due to both having a shorter switching time. The data from the table fails to show any significant and surprising i.e. unexpected, improvements in the response time of a display as argued by applicants. 
Hirschmann et al. do not explicitly disclose a lower ratio γ1/K3 than an otherwise identical medium that is missing a compound of formula EY as instantly claimed. However, Hirschmann et al. teach the same liquid-crystalline medium as taught by the instant claims. See citations above. Furthermore, Hirschmann et al. specifically teach the same liquid-crystalline medium as recited by the instant claims 1-20.  See citations above. Specifically, Hirschmann et al. teach compound represented by EY 
    PNG
    media_image19.png
    75
    308
    media_image19.png
    Greyscale
 [0023], wherein L1 and L2 denotes F [0025] and R1 denotes alkyl radical having up to 2 C atoms monosubstituted by oxygen ( halogen ;[0024) and R1’ denotes alkenyl having up to 3 C atoms monosubstituted by oxygen (alkenyloxy group; [0024) meeting the limitation of EY-15 and Y-20-OIV as instantly claimed. Hirschmann et al. recognize surprisingly, it is possible to reduce the ratio of rotational viscosity .gamma.1 and the elastic constant K33 (.gamma.1/K33) and thus to improve the response times, and at the same time to achieve high reliability and low-temperature stability (LTS) [0021]. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
It is the position of the examiner that those characteristics are inherent, given that the liquid crystalline medium disclosed by Hirschmann et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Furthermore, EY-15 of Hirschmann et al.  [0139]: 
    PNG
    media_image14.png
    54
    331
    media_image14.png
    Greyscale
has an additional methyl group than EY-15: 
    PNG
    media_image15.png
    75
    351
    media_image15.png
    Greyscale
 and Y-20-O1V: 
    PNG
    media_image16.png
    86
    269
    media_image16.png
    Greyscale
 wherein n is 2 and m is 1 as instantly claimed. One of ordinary skill in the art would recognize the compounds as homologs. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In reMay, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Therefore, one of ordinary skill in the art would understand EY-15 of Hirschmann et al. and EY-15 of the instant claims are true homologs are presumed to be expected to have similar properties.
Therefore, the rejection is maintained. 
C) These double patenting rejections are over different family members of the applications used in the section 103 rejection. As such, the comments made under section 103 below are incorporated here to the extend they render these rejections moot.
C) Examiner respectfully disagrees. The copending applications are not identical but are not patentably distinct from each other. The arguments below are incorporated here to extend that rejections are maintained for reasons of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722